Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 7 and 13 are objected to because of the following reasons:
Dependent claim 7 recites “the inclined surface of the metal structure comprises a period structure pattern” which should be changed to --pattern of the inclined surface of the metal structure comprises a period structure pattern-- because “a periodic structure pattern” is the “pattern” recited in independent claim 1.
Similarly, dependent claim 13 recites “the guide surface comprises a period structure pattern” which should be changed to --pattern of the inclined surface of the metal structure comprises a period structure pattern-- because “a periodic structure pattern” is the “pattern” recited in independent claim 1.
Appropriate correction is required.
Reasons for Allowance
Claims 1-6, 8-12, 14-20 are presently allowed. 
Claims 7 and 13 are objected, but would be allowable if rewritten to overcome the objections set for the in the office action.
The following is a statement of reasons for the indication of allowable subject matter:	The closest cited art of record, Yim (KR 101600266) discloses a metal structure including . 
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter
	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

April 16, 2021

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845